              Case 2:20-cr-00127-RSL Document 25 Filed 12/17/20 Page 1 of 3




                                                                  JUDGE ROBERT S. LASNIK
 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 6
 7   UNITED STATES OF AMERICA,                     )   NO. CR20-127RSL
                                                   )
 8                   Plaintiff,                    )   UNOPPOSED MOTION TO CONTINUE
                                                   )   TRIAL AND PRETRIAL MOTIONS DUE
 9             vs.                                 )   DATE
                                                   )
10   GARY BOWSER,                                  )
                                                   )
11                   Defendant.                    )
                                                   )
12
            Defendant, Gary Bowser, by his attorney, Assistant Federal Public Defender
13
     Christopher M. Sanders, respectfully requests that this Court continue the currently set
14
     trial date of February 1, 2021, and the pretrial motions deadline. The parties’ request is
15
     based on the complexity of the case and defense counsel’s inability to contact Mr.
16   Bowser. Assistant United States Attorneys Francis Franze-Nakamura, Brian Werner,
17   and Frank Lin do not object to this motion.
18          In support of the motion, the defense states the following:
19          On August 20, 2020, an Indictment was filed charging Mr. Bowser with
20   Conspiracy to Commit Wire Fraud (Count 1), in violation of Title 18 U.S.C. § 1343;

21   Wire Fraud (Counts 2-5), in violation of Title 18 U.S.C. § 1343; Conspiracy to
     Circumvent Technological Measures and to Traffic in Circumvention Devices (Count
22
     6), in violation of Title 17 U.S.C. §§ 1201(a)(1)(A), 1204(a)(1) and 1201(a)(2)(A);
23
     Trafficking in Circumvention Devices (Counts 7-10), in violation of Title 17 U.S.C. §§
24
25
26     UNOPPOSED MOTION TO                                      FEDERAL PUBLIC DEFENDER
       CONTINUE TRIAL AND PRETRIAL                                 1601 Fifth Avenue, Suite 700
       MOTIONS DUE DATE - 1                                          Seattle, Washington 98101
       (Gary Bowser; CR20-127RSL)                                               (206) 553-1100
              Case 2:20-cr-00127-RSL Document 25 Filed 12/17/20 Page 2 of 3




     1201(a)(2)(A) and 1204(a)(1); and Conspiracy to Commit Money Laundering (Count
 1
     11), in violation of Title 18 U.S.C. § 1956.
 2
            Mr. Bowser was arrested on a warrant in New Jersey on October 2, 2020, and
 3
     brought before Magistrate Judge Mary Alice Theiler on November 25, 2020, for his
 4
     initial appearance and arraignment. Mr. Bowser pled not guilty to the charges and trial
 5
     was set for February 1, 2021, with pretrial motions due by December 16, 2020. At the
 6   December 3, 2020 detention hearing Mr. Bowser was ordered detained and remains at
 7   the Federal Detention Center SeaTac.
 8           This is a complex technology based case that contains multiple counts. The
 9   Government indicates that there are multiple terabytes of data that will be disclosed as a
10   part of the discovery process. Further complicating the case is the fact that it involves

11   multiple co-defendants. Defense counsel cannot be ready for trial within the requisite
     time period set forth by the Speedy Trial Act with those realities in mind.
12
            For these reasons, Mr. Bowser requests the Court find that:
13
            (a) taking into account the exercise of due diligence, a failure to grant a
14
     continuance would deny counsel for the defendant the reasonable time necessary for
15
     effective preparation, due to counsel’s need for more time to review the evidence,
16
     consider possible defenses, and gather evidence material to the defense as set forth in
17   18 U.S.C. § 3161(h)(7)(B)(iv); and
18          (b) a failure to grant a continuance would likely result in a miscarriage of justice
19   as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
20          (c) the additional time requested will be a reasonable period of delay, as the
21   defendant has requested more time to prepare for trial, to investigate the matter, to

22   gather evidence material to the defense, and to consider possible defenses; and
            (d) the additional time requested between the current pretrial motions due date
23
     of December 16, 2020, and any newly scheduled motions date will be necessary to
24
25
26     UNOPPOSED MOTION TO                                       FEDERAL PUBLIC DEFENDER
       CONTINUE TRIAL AND PRETRIAL                                  1601 Fifth Avenue, Suite 700
       MOTIONS DUE DATE - 2                                           Seattle, Washington 98101
       (Gary Bowser; CR20-127RSL)                                                (206) 553-1100
                 Case 2:20-cr-00127-RSL Document 25 Filed 12/17/20 Page 3 of 3




     provide counsel for the defendant reasonable time to prepare for any motions that we
 1
     are currently investigating.
 2
            I have not been able to discuss with Mr. Bowser the Speedy Trail Waiver nor
 3
     obtain his permission to sign on his behalf because the current COVID-19 outbreak at
 4
     the detention center and quarantine conditions. As soon as I am able, a Speedy Trial
 5
     Waiver will be filed with the Court pursuant to the Speedy Trial Act, 18 U.S.C. §§
 6   3161-3174.
 7          Accordingly, defense counsel requests to continue the trial date and the motions
 8   deadline.
 9          DATED this 17th day of December, 2020.
10
11                                            Respectfully submitted,

12                                            s/ Christopher M. Sanders
                                              Attorney for Gary Bowser
13                                            Office of the Federal Public Defender
14
15
16
17
18
19
20
21
22
23
24
25
26     UNOPPOSED MOTION TO                                     FEDERAL PUBLIC DEFENDER
       CONTINUE TRIAL AND PRETRIAL                                1601 Fifth Avenue, Suite 700
       MOTIONS DUE DATE - 3                                         Seattle, Washington 98101
       (Gary Bowser; CR20-127RSL)                                              (206) 553-1100
